PER CURIAM.
The judgment of conviction and sentence under review is affirmed. We conclude that any error concerning the admission into evidence at trial of the defendant’s statement to the police: (a) based on a failure of the state to establish an independent corpus delicti was cured by the defendant’s testimony at trial which supplied the missing proof of corpus delicti, Adams v. State, 367 So.2d 635 (Fla.2d DCA), cert. denied, 376 So.2d 68 (Fla.1979); Bullard v. State, 151 So.2d 343 (Fla. 1st DCA 1963), cert. denied, 377 U.S. 992, 84 S.Ct. 1915, 12 L.Ed.2d 1044 (1964); Kozakoff v. State, 104 So.2d 59 (Fla.2d DCA 1958); Roberts v. State, 154 Fla. 36, 16 So.2d 435 (1944); see Landsdown v. United States, 348 F.2d 405 (5th Cir. 1965); and (b) based on a Fourth *1006Amendment violation was not preserved for appellate review as that objection was not raised at any time in the trial court. Koedatich v. State, 263 So.2d 631 (Fla.3d DCA), cert. dismissed, 268 So.2d 533 (Fla.1972).
Affirmed.